Order entered December 4, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01650-CV

                            IN RE LAURA ANDERSON, Relator

                 Original Proceeding from the 199th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 199-55058-2011

                                           ORDER
       Before the Court is relator=s November 27, 2013 petition for writ of mandamus. The

Court requests that real party in interest file a response by Monday, December 16, 2013.

                                                      /s/   KERRY P. FITZGERALD
                                                            PRESIDING JUSTICE